DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 26th, 2021 has been entered. Claims 1, 14 and 18 have been amended. Claims 1-20 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed April 27th, 2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 states “each one of the pair of cam disks is coupled to the pair of end plate assemblies”, however the element shown as cam disks (705) is shown and disclosed as coupled to the stationary axle (310), and not 
Claims 2-20 are rejected as they are dependent on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the pulley arrangement rotates the one of the pair of end plate assemblies”, “the cam assembly remains stationary during rotation of the drum” and “each one of the pair of cam disks is coupled to the pair of end plate assemblies”. It is unclear how the cam assembly remains stationary if a cam disk is coupled to the rotating end plate assembly. 
Claims 2-20 are rejected as they are dependent on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-12 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sousan (JP 2006/021147) in view of Gatt (WO 2018/172843). The citations for Sousan (JP 2006/021147) have been based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 1, Sousan (JP 2006/021147) teaches a magnetic drum separator (Paragraph 0001 lines 1-5), comprising: 
a drum (Paragraph 0023 line 1); 
a pulley arrangement coupled to the drum, wherein the pulley arrangement imparts rotation onto the drum (Paragraph 0025 lines 16-19); 
a pair of end plate assemblies (Fig. 1 #21, 21a, 22, 22a), wherein one of the pair of end plate assemblies is coupled to the pulley arrangement such that the pulley arrangement rotates the one of the pair of end plate assemblies with the rotation of the drum (Paragraph 0025 lines 7-19); 
a plurality of magnets (Paragraph 0033 line 1) disposed in the drum, wherein the plurality of magnets is attached to the pair of end plate assemblies (Paragraph 0014 lines 2-8); and 
a cam assembly disposed in the drum (Paragraph 0013 lines 3-5, Paragraph 0028 lines 6-8), wherein the cam assembly remains stationary during the rotation of the drum (Paragraph 0024 lines 5-8) and the plurality of magnets, wherein the cam assembly comprises a cam disk (Paragraph 0024 lines 7-8) with a cam track formed therein (Paragraph 0024 lines 9-13), wherein the cam disk is coupled to the pair of end plate assemblies (Fig. 1 #24 coupled to #17 which is coupled to #21a, 22a); 
wherein the cam track guides the plurality of magnets to move in a radially outward direction (Paragraph 0022 lines 7-10) along a portion of the drum and in a radially inward direction (Paragraph 0022 lines 7-10) along a remaining portion of the drum as the plurality of magnets rotates (Paragraph 0016 lines 1-8).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pair of cam disks as opposed to link mechanisms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378. It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the inclusion of a cam disks does not provide any new or unexpected functions. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pair of cam disks coupled to the pair of end plate assemblies, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the pair of cam disks would be an obvious matter of design choice. Accordingly, these limitations are not patentable over the prior art.
Sousan (JP 2006/021147) lacks teaching a magnetic drum separator wherein each of the pair of end plate assemblies comprises a clock plate comprising radially oriented slots formed therein, wherein the plurality of magnets are rotatable with the rotation of the drum, and wherein the radially oriented slots guide the plurality of magnets to move in a radially outward direction.

Gatt explains that by rotating the plurality of magnets with the rotation of the drum, magnetic materials may adhere to the magnets and be carried to a location where it may be easier to remove the magnetic materials from the magnets (Paragraph 0030 line 12-Paragraph 0031 line 5). Gatt also states that each pair of the end plate assemblies comprises a clock plate with radially oriented slots to guide the magnets to move in a radially outward direction in order to vary the magnetic field strength (Paragraph 0045 lines 21-23) while still restricting the movement of the magnets along one axis (Paragraph 0045 lines 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sousan to include a clock plate comprising radially oriented slots as taught by Gatt in order to vary the magnetic field strength while still controlling the movement of the magnets. Additionally, it would have been obvious to modify Sousan to include magnets which are rotatable within the rotation of the drum as taught by Gatt in order to transfer magnetic materials from one location to another within the drum. 
Regarding claim 2, Sousan (JP 2006/021147) teaches a magnetic drum separator comprising a pair of drum end plates (Fig. 1 #27), wherein the pair of drum end plates are disposed on opposite ends of the drum, wherein the pair of drum end plates are coupled to the drum through drum flanges (Paragraph 0025 lines 4-6, Fig. 1 #27 shows a flange connecting to #26).
Regarding claim 3, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the pair of drum end plates (Fig. 1 #27) are disposed between the drum flanges (Fig. 1 #27 shows flange connecting to #26).
Sousan (JP 2006/021147) lacks teaching a magnetic drum separator comprising one or more wear rings, wherein the one or more wear rings are coupled to the pair of drum end plates, wherein the pair of drum end plates are disposed between the one or more wear rings and the drum flanges.
Gatt (WO 2018/172843) teaches a magnetic drum separator comprising one or more wear rings (Paragraph 0044 lines 4-8), wherein the one or more wear rings are coupled to the pair of drum end plates (Paragraph 0044 lines 4-5). Gatt explains that a wear ring (lip #708) limits the motion of moving parts within the magnetic drum separator (Paragraph 0044 lines 4-8), thus limiting contact between moving parts and further preventing damage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sousan to include wear rings as taught by Gatt in order to limit the contact between moving parts within a separator. Specifically, it would have been obvious to include drum end plates between wear rings and drum flanges in order to limit the contact and prevent further damage between the parts.
Regarding claim 4, Sousan (JP 2006/021147) teaches a magnetic drum separator comprising a drum hub (Fig. 1 #28), wherein the drum hub is disposed in between the pulley arrangement (Fig. 1 #29, 30) and one of the pair of drum end plates (Fig. 1 #27), wherein the drum hub is coupled to both the pulley arrangement and the one of the pair of drum end plates (Paragraph 0025 lines 9-19).
Regarding claim 5, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the drum hub (Fig. 1 #28) is further coupled to the one of the pair of end plate assemblies (Fig. 1 #28 is coupled to #27, which is coupled to #21, 21a), wherein the one of the pair of drum end plates (Fig. 1 
Regarding claim 6, Sousan (JP 2006/021147) lacks teaching a magnetic drum separator wherein each of the pair of end plate assemblies comprises: 
the clock plate; 
a cartridge end plate; and 
a drive plate assembly.
Further, regarding claim 7, Sousan (JP 2006/021147) lacks teaching a magnetic drum separator wherein a cartridge end plate is coupled to a clock plate and a drive plate assembly, wherein the cartridge end plate is disposed in between the clock plate and the drive plate assembly.
Gatt (WO 2018/172843) teaches a magnetic drum separator wherein each of the pair of end plate assemblies comprises: the clock plate (Fig. 7 #702); a cartridge end plate (Fig. 7 #502); and a drive plate assembly (Fig. 5 #501, base). Specifically, Gatt (WO 2018/172843) teaches a magnetic drum separator wherein a cartridge end plate (Fig. 7 #502) is coupled to a clock plate (Fig. 7 #702) and a drive plate assembly (Fig. 5 #501, base), and wherein the cartridge end plate is disposed in between the clock plate and the drive plate assembly (Fig. 5, Fig. 7).
Gatt explains that the drive plate assembly (axle #501) is coupled to and rotates the cartridge end plate (end plate #502) (Paragraph 0036 lines 5-8).  Further, the cartridge end plate (end plate #502) is coupled to the clock plate (base section #702), either temporarily or permanently, in order to rotate the magnets within the drum (Paragraph 0041 line 4-Paragraph 0042 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sousan to include a cartridge end plate which is coupled to and in between a clock plate and a drive plate assembly as taught by Gatt in order to provide control over the rotation of magnets, located within the drum, through a drive assembly located outside of the drum. 
Regarding claim 8, Sousan (JP 2006/021147) teaches a magnetic drum separator further comprising a plurality of magnet tray assemblies (Paragraph 0026 lines 14-17), wherein each of the plurality of magnet tray assemblies comprises: 
two magnet bracket assemblies (Paragraph 0026 lines 11-15); 
a magnet tray (Fig. 2 #36, yoke sides); and 
a magnet tray backing plate (Fig. 2 #36, yoke bottom).
Regarding claim 9, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the magnet tray (Fig. 1 #36 sides) is disposed between and coupled to the two magnet bracket assemblies (Paragraph 0026 lines 14-15, Fig. 1 #36 between #35).
Regarding claim 10, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the magnet tray backing plate (Fig. 2 #36, yoke bottom) is disposed between and coupled to the two magnet bracket assemblies (Paragraph 0026 lines 14-15, Fig. 1 #35), wherein the magnet tray backing plate is disposed below and coupled to the magnet tray (Fig. 2 #36, yoke bottom and sides).
Regarding claim 11, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the plurality of magnets (Fig. 2 #13A) is disposed within the magnet tray (Fig. 2 #36) of each of the plurality of magnet tray assemblies (Paragraph 0026 lines 16-17). 
Regarding claim 12, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein each magnet bracket assembly comprises: 
a bracket (Fig. 2 #35); 
a bracket plate (Fig. 4 #35 top coupled to #36); 
a cam follower (Fig. 2 #37a), wherein the cam follower is disposed on one side of the bracket; and 
an end plate follower (Fig. 1 #36a), wherein the end plate follower is disposed on an opposite side of the bracket from the cam follower (Fig. 1 #36a opposite #37a).

Regarding claim 15, Sousan (JP 2006/021147) teaches a magnetic drum separator comprising a drum shaft (Paragraph 0017 lines 5-7) disposed along a central axis of the magnetic drum separator (Fig. 1 #17).
Regarding claim 16, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the cam assembly (Paragraph 0028 lines 6-7) is coupled to the drum shaft (Fig. 1 #17).
Regarding claim 17, Sousan (JP 2006/021147) teaches a magnetic drum separator comprising at least one shaft support (Paragraph 0023 lines 1-3) disposed at an end of the drum shaft (Fig. 1 #15). 
Regarding claim 18, Sousan (JP 2006/021147) lacks teaching a magnetic drum separator, wherein each one of the pair of cam disks comprises of Teflon, oil-impregnated polyurethane, or combinations thereof. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pair of cam disks comprising of Teflon, oil-impregnated polyurethane, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the drum is configured to remove ferrous swarf from one or more fluids (Paragraph 0006 lines 1-4). 
Regarding claim 20, Sousan (JP 2006/021147) teaches a magnetic drum separator wherein the ferrous swarf comprises metallic shavings, filing, particulates, and combinations thereof (Paragraph 0008 lines 1-4).
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sousan (JP 2006/021147) in view of Gatt (WO 2018/172843) and further in view of Keaton et al. (US 8807344).
Regarding claim 13, Sousan (JP 2006/021147) lacks teaching a magnetic drum separator wherein an end plate follower is disposed in one of the radially oriented slots of the clock plate.
Keaton et al. (US 8807344) teaches a magnetic drum separator (Col. 4 lines 15-21) wherein an end plate follower (Col. 7 lines 49-59, Fig. 3 #32) is disposed in one of the radially oriented slots of the clock plate (Col. 7 lines 14-20). Keaton et al. states that the adjustable cam element is constructed to adjust the radial position of the magnet array (Col. 6 lines 55-68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sousan to include an end plate follower disposed in radially oriented slots of a clock plate as taught by Keaton et al. in order to adjust the radial position of the magnetic array in order to provide control over the magnetic field generated in the drum separator. 
Regarding claim 14, Sousan (JP 2006/021147) lacks teaching a magnetic drum separator wherein a cam follower is disposed in the cam track of the pair of cam disks.
As explained regarding claim 1, Sousan (JP 2006/021147) lacks explicitly teaching a cam assembly comprising a pair of cam disks however, Sousan states “The mechanism of the magnet moving means is not limited. For example, a link mechanism, a cam mechanism, a hydraulic cylinder mechanism, or the like can be adopted.” (Paragraph 0013 lines 3-5). The embodiment explained by Sousan includes a cam assembly located in the middle of the drum, with link mechanisms supporting the magnets as they move on either end. The mechanism of the magnet moving means as taught by Sousan is merely a 
Keaton et al. (US 8807344) teaches a magnetic drum separator wherein a cam follower (Fig. 3 #36) is disposed in the cam track of the cam disk (Col. 5 lines 52-56, Col. 6 lines 18-29). Keaton et al. states that the cam follower (rotatable attachment interface #36) provides a rotational adjustment means which may have a limited adjustment range (Col. 6 lines 56-68), while still allowing the separator to generate an effective magnetic field of variable magnetic intensity (Col. 6 lines 46-54). Further, Keaton et al. explains how the strength of the magnetic field is correlated to the magnetic susceptibility of the materials being separated (Col. 9 lines 1-7).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sousan to include a cam follower disposed in the cam track of a pair of cam disks as taught by Keaton et al. in order to provide adjustment means within the separator which aids in controlling the rotational position of the magnetic array and further provides control over the magnetic field generated in the drum separator. 
Response to Arguments
Applicant's arguments filed July 26th, 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that there is no teaching or suggestion of “wherein the cam assembly comprises a pair of cam disks each with a cam track formed therein” in Sousan, and that the guide holes do not suggest a “cam track”, the Examiner would like to clarify the comparison between the embodiment shown in the Figures of Sousan and how that embodiment would translate to a cam disk assembly. As mentioned previously, Sousan teaches embodiments of a magnet moving assembly as both a link mechanism and a gear mechanism, and states that a cam mechanism could also be adopted (Paragraph 0013). The references to the parts in the rejections above are representing similarities to the 
The Examiner would also like to clarify that Gatt does not teach a “cam disk” however does teach a similar apparatus which comprises a clock plate as recited. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.K.D./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655